Filed 12/4/19
            CERTIFIED FOR PARTIAL PUBLICATION*

 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                 SECOND APPELLATE DISTRICT
                           DIVISION ONE
CANYON VIEW LIMITED,                       B285489
       Plaintiff and Appellant,            (Los Angeles County
       v.                                  Super. Ct. No. PC057181)

LAKEVIEW LOAN SERVICING,
LLC,
       Defendant and Respondent.
                                           B286322
CANYON VIEW LIMITED,
       Plaintiff and Appellant,            (Los Angeles County
                                           Super. Ct. No. PC057199)
       v.
BANK OF AMERICA, N.A., et al.,
       Defendants and Respondents.
                                           B286614
CANYON VIEW LIMITED,
       Plaintiff and Appellant,            (Los Angeles County
                                           Super. Ct. No. PC057291)
       v.
OWCEN LOAN SERVICING, LLC,
et al.,
       Defendants and Respondents.


       * Pursuant to California Rules of Court, rules 8.1100 and
8.1110, this opinion is certified for publication with the exception
of the Factual and Procedural Summary post, parts B.4 and C.2
and the Discussion post, parts I.A.2.b, I.B, I.C, and II.
                                        B286686
CANYON VIEW LIMITED,
                                        (Los Angeles County
     Plaintiff and Appellant,
                                        Super. Ct. No. PC057341)
     v.
HOUSEHOLD FINANCE
CORPORATION OF CALIFORNIA,
et al.,
     Defendants and Respondents.



       APPEALS from orders of the Superior Court of Los Angeles
County, Stephen P. Pfahler and Melvin D. Sandvig, Judges.
Affirmed in part and reversed in part with directions.
       Norminton, Wiita & Fuster, Thomas M. Norminton and
Kathleen Dority Fuster for Plaintiff and Appellant Canyon View
Limited.
       McCarthy & Holthus and Melissa Robbins Coutts for
Defendant and Respondent Lakeview Loan Servicing, LLC.
       McGlinchey Stafford, Sanford P. Shatz and Kevin S. Kim for
Defendants and Respondents Bank of America, N.A., and The Bank
of New York Mellon, as Trustee for the Certificateholders CWALT,
Inc., Alternative Loan Trust 2005-84 Mortgage Pass-Through
Certificates, Series 2005-84.
       Bryan Cave Leighton Paisner, Christopher L. Dueringer
and Kazim A. Naqvi for Defendants and Respondents Ocwen Loan
Servicing, LLC, and Power Default Services, Inc.
       Katten Muchin Rosenman, Stuart M. Richter, Gregory S.
Korman, Paul A. Grammatico and Austin T. Beardsley for
Defendants and Respondents Household Finance Corporation of
California and HSBC Mortgage Services Inc.



                                2
      Plaintiff Canyon View Limited (Canyon View), a mobilehome
park owner, appeals from orders denying its motions for attorney
fees and costs under the Mobilehome Residency Law (MRL)
(Civ. Code,1 § 798 et seq.), and costs under Code of Civil Procedure
section 1032. These orders stem from four actions, consolidated
for purposes of appeal, in which Canyon View sued several
entities that at one time held liens on four mobilehomes located
in Canyon View’s mobilehome park: (1) defendant and respondent
Lakeview Loan Servicing, LLC (Lakeview); (2) defendants and
respondents Bank of America, N.A. (BOA) and The Bank of
New York Mellon (BONY) (collectively, the BONY respondents);
(3) defendants and respondents Ocwen Loan Servicing, LLC
(Ocwen) and Power Default Services, Inc. (Power) (collectively,
the Ocwen respondents); and (4) defendants and respondents
Household Finance Corporation of California (Household) and
HSBC Mortgage Services Inc. (HSBC) (collectively, the Household
respondents). The actions sought to quiet title to these homes
in Canyon View after it purchased them via MRL-regulated
proceedings and public sales. Under the MRL, the purchase of
a mobilehome at such a sale extinguishes all then-existing liens
and interests in the home. After Canyon View purchased the
mobilehomes and acquired title, respondents recorded documents
that asserted liens on and security interests in the homes.
Canyon View alleged that such documents created a cloud on title,
which its lawsuits sought to clear.
       All actions were resolved in Canyon View’s favor before trial.
Thereafter, the trial court denied Canyon View’s requests for
attorney fees and costs under the MRL’s attorney fees statute,


      1Unless otherwise specified, all statutory references are to
the Civil Code.


                                  3
which applies to actions “arising out of ” the MRL. (§ 798.85.)
It further denied Canyon View’s requests in two of the four actions
for costs under Code of Civil Procedure section 1032, subdivision (b).
        In the published portion of this opinion, we conclude that,
contrary to the trial court’s ruling, an action need not involve
the mobilehome park management-resident relationship or
landlord-tenant issues in order for it to “arise out of ” the MRL.
The MRL addresses numerous issues and rights, including
the right of a purchaser at an MRL-regulated abandonment or
warehouse lien sale to take title free and clear of any existing liens
and interests, other than a lien in favor of the state for nonpayment
of fees and penalties. (§§ 798.61, subd. (e)(4), 798.56a, subd. (e)(1).)
Because Canyon View’s actions against Lakeview, the BONY
respondents, and the Household respondents were necessary to
perfect Canyon View’s right to free and clear title under the MRL,
they arose out of the MRL, and Canyon View, as the prevailing
party, is entitled to recover its reasonable attorney fees and costs.
        In the unpublished portion of this opinion, we reject the trial
court’s alternative bases for denying attorney fees and costs under
the MRL in all actions, reverse the trial court’s order granting
the BONY respondents’ motion to strike costs in the BONY action,
and affirm the court’s rulings denying Canyon View’s requests for
fees and costs in the Ocwen action. As to the Ocwen action, before
Canyon View filed suit, the Ocwen respondents offered to take all
steps within their power to remove any cloud on Canyon View’s
title, including executing a reconveyance and recording a quitclaim
deed. Suing the Ocwen respondents for this same relief was
therefore not necessary to enforce Canyon View’s right under the
MRL to clear title; thus, the Ocwen action did not arise out of the
MRL. Accordingly, Canyon View is not entitled to attorney fees or
costs under the MRL in that action.


                                   4
       As to Canyon View’s memoranda of costs, we conclude that
the trial court acted within its considerable discretion in concluding
that Canyon View was not entitled to costs in the Ocwen action
under Code of Civil Procedure section 1032, subdivision (b). We
need not address the court’s refusal to award costs under Code of
Civil Procedure section 1032, subdivision (b) in the BONY action,
given our conclusion that Canyon View is entitled to reasonable
costs under the MRL in that action.
       Accordingly, we reverse the court’s orders denying Canyon
View’s motions for attorney fees and costs under the MRL in the
Lakeview, BONY, and Household actions, as well as the trial court’s
order granting the BONY respondents’ motion to strike costs, and
direct the trial court in these three actions to determine the amount
of section 798.85 attorney fees and costs reasonable under the
circumstances. In all other respects, we affirm.

           FACTUAL AND PROCEDURAL SUMMARY
      A.       The MRL
      The MRL is a collection of statutes regulating various
issues involving mobilehomes. Although the MRL is not the only
law addressing the unique legal issues created by mobilehome
ownership and tenancy,2 its provisions address a wide range of such
issues.


      2 “For example, the Mobilehomes-Manufactured Housing
Act of 1980 (Health & Saf. Code, § 18000 et seq.) regulates a
number of items, including sales and escrows of mobilehomes.
Another example is the Mobilehome Parks Act (Health & Saf.
Code, § 18200 et seq.) which regulates the construction and
operation of mobilehome parks and recreational vehicle parks.”
(SC Manufactured Homes, Inc. v. Canyon View Estates, Inc.
(2007) 148 Cal.App.4th 663, 674 (SC Manufactured).)


                                  5
       Much of the MRL is dedicated to “ ‘ “extensively regulat[ing]
the landlord-tenant relationship between mobilehome park
owners and residents.” ’ ” (SC Manufactured Homes, supra,
148 Cal.App.4th at p. 673.) These sections of the MRL address
such issues as rental agreements between mobilehome park
owners and their residents, rules and regulations in mobilehome
parks, fees and charges a mobilehome park owner may charge
its residents, utilities, rent control, and homeowners associations.
(See §§ 798.15–798.53 [MRL arts. 2–5.5]; see also §§ 799–799.11
[MRL art. 9].) These provisions “ ‘reflect legislative recognition of
the unique nature of mobilehome tenancies.’ [Citation.] Ordinarily,
mobilehome park tenants own their homes but rent the spaces they
occupy. [Citation.] Once a mobilehome is in place in a park, it is
difficult to relocate. [Citations.] Its owner thus “is more likely to
be a long-term resident.” [Citation.] In many cases, mobilehome
park tenants have limited and undesirable options if they find
“living in the park no longer desirable, practical, or possible . . . .”
[Citation.]’ [Citation.] The MRL provides ‘homeowners a measure
of stability and predictability in their mobilehome park residency.’ ”
(See SC Manufactured, supra, at p. 673, fn. omitted.)
       Because over half of the sections contained in the MRL
address relations between mobilehome park owners and residents,
many courts have focused on that relationship when describing
the MRL’s scope and goals. (See, e.g., Cacho v. Boudreau (2007)
40 Cal.4th 341, 345 (Cacho) [the MRL “regulates relations
between the owners and the residents of mobilehome parks”];
SC Manufactured, supra, 148 Cal.App.4th at p. 678 [“The MRL
regulates the conduct between tenants and landlords—mobilehome
homeowners and residents and mobilehome [park] management.”].)
       But the MRL also addresses other situations and serves other
policy goals that, like the goals related to tenants’ rights, arise from


                                   6
the unique characteristics of mobilehomes, such as the difficulty
and cost associated with moving and/or installing a mobilehome.3
(See § 798.55.) Most notably for the purposes of this appeal,
the MRL seeks to improve “the flexibility and attractiveness
of mobilehome financing” and creates rights and procedures
that facilitate and encourage the purchase or other disposition
of abandoned mobilehomes. (Business and Transportation Agency,
Enrolled Bill Rep. on Assem. Bill No. 2915 (1979–1980 Reg. Sess.)
Sept. 15, 1980 at p. 3 (BTA Report); see id. at p. 1 [noting certain
amendments were “developed with the lending industry to make
mobilehomes more desirable collateral despite their mobility”]; see
also Adamson Companies v. Zipp (1984) 163 Cal.App.3d Supp. 1,
13–15 (Adamson) [noting legislative goal of certain MRL provisions
was “to enhance the availability of financing of mobilehome
purchasers” and “to protect the security and ownership interests
of the nontenant owner”].) By accomplishing these goals, the MRL
seeks to address California’s broader housing issues as well. (See
id. at p. 21 [Legislature was “cognizant” while drafting MRL of
the “critical shortage of decent housing available in particular to
families with children in California”]; see BTA Report at p. 3.)




      3 Some  courts—including the trial court in this case—
have cited Cacho, supra, 40 Cal.4th 341 to imply that regulating
the mobilehome landlord-tenant relationship is the exclusive
goal of the MRL. (See SC Manufactured, supra, 148 Cal.App.4th
at pp. 673–674.) But Cacho notes only that the MRL regulates
the mobilehome landlord-tenant relationship—not that it does
so exclusively. Moreover, Cacho involved a lawsuit between
mobilehome park management and a park resident that raised only
landlord-tenant issues. Thus, the Court in Cacho had no occasion
to address the other goals of the MRL.


                                 7
      The MRL promotes these goals in various ways.
For example, article 7 of the MRL (§§ 798.70–798.83), which
addresses the transfer of mobilehomes or mobilehome parks,
permits any lienholder4 to sell that home while it is still installed
in a mobilehome park. (§ 798.79.)
      Article 6 of the MRL (§§ 798.55–798.61) addresses
the termination of mobilehome tenancies not only by granting
tenants certain rights prior to termination, but also by requiring
that mobilehome park management give notice of termination to
lienholders and afford them the opportunity to take certain actions
upon termination of a leasehold, including “sell[ing] the obligation
secured by the mobilehome to the management,” “foreclose[ing]
on [the] security interest,” and selling the mobilehome to a third
party, provided the lienholder fulfills certain duties. (§ 798.56a,
subd. (a)(1)–(2).)
      Relatedly, article 6 of the MRL (§§ 798.55–798.61) also
creates procedures whereby mobilehome park management
may sell or dispose of abandoned mobilehomes. (See § 798.61.)
Specifically, management must properly notice all owners and
lienholders regarding management’s intention to file a petition for
declaration of abandonment. (Id., subds. (b) & (c).) If no lienholder

      4 The  MRL more specifically refers to both “legal owner[s]”
and “junior lienholder[s].” (See, e.g., § 798.55, subd. (b)(1).) It
adopts the definitions of these terms in the Health and Safety Code,
which defines them, respectively, as any entity or person “holding a
security interest” in a mobilehome (Health & Saf. Code, § 18005.8;
§ 798.55, subd. (b)(1)), and any entity or person “other than a legal
owner, holding a security interest in a [mobilehome] . . . perfected
by filing the appropriate documents.” (Health & Saf. Code,
§ 18005.3; § 798.55, subd. (b)(1).) As this distinction does not
affect our analysis, and for ease of reference, we use the term
“lienholders” to refer to all such holders of a security interest.


                                  8
or owner appears at the hearing on the petition to claim the
abandoned home (and pay all rents and fees due), the court may
issue a judgment of abandonment, following which management
may sell or otherwise dispose of the abandoned home in compliance
with MRL procedures. (Id., subds. (e) & (f).) When management
opts to sell the home, the purchaser takes the home “free of any
prior interest . . . or lien.”5 (Id., subd. (e)(4).) The MRL expressly
permits park management to purchase an abandoned mobilehome
at such a sale, and to offset from its bids the amount management
is owed under the lease.6 (Id., subd. (e)(2).) The MRL includes
similar procedures whereby a mobilehome park manager may
acquire a warehouse lien on an abandoned mobilehome and conduct
a warehouse lien sale, at which the purchaser takes title to the
home “whether or not there existed a [lienholder] on this title to
the mobilehome.” (§ 798.56a, subd. (e)(1); see generally § 798.56a.)
      Thus, the MRL creates rights and protections not only
for mobilehome tenants, but also for lienholders, “management,
selling homeowners”—whether or not they are also residents—
and “purchasers” of mobilehomes as well. (SC Manufactured,
supra, 148 Cal.App.4th at p. 674; accord, Simandle v. Vista de
Santa Barbara Associates, LP (2009) 178 Cal.App.4th 1317, 1323
(Simandle); see, e.g., §§ 798.61, 798.79.)



      5 The one exception provided for in the MRL is a lien of the
state for nonpayment of the fees and penalties under Health and
Safety Code section 18116.1. (§ 798.61, subd. (e)(4).)
      6 When   management is not the purchaser of the abandoned
mobilehome, management may deduct the amount it is owed from
the proceeds of the sale, but shall pay the remainder as unclaimed
property to the treasury of the applicable county. (§ 798.61,
subd. (e)(2).)


                                   9
       Finally, article 8 of the MRL (§§ 798.84–798.88) addresses
civil actions to remedy particular violations of the MRL, such as
public nuisance actions based on mobilehome park management
failing to properly maintain common areas, or substantial violations
of mobilehome park rules. (See § 798.87.) Crucially for the
purposes of this appeal, it also contains an attorney fees and costs
provision, which requires a court to award reasonable attorney
fees and costs to the “prevailing party” “[i]n any action arising out
of the provisions of this chapter [i.e., the MRL].” (§ 798.85.) For
the purposes of this section, “[a] party shall be deemed a prevailing
party . . . if the judgment is rendered in his or her favor or where
the litigation is dismissed in his or her favor prior to or during the
trial,” absent an agreement to the contrary. (Ibid.)

      B.    The Quiet Title Actions Below
      The cases below share certain facts relevant to this appeal.
There are, however, also key factual differences between them.
We therefore provide a summary of the facts and proceedings in
each action as necessary to resolve the issues.

            1.    Canyon View
       Canyon View owns and operates Canyon View Estates, a
mobilehome park located in Santa Clarita. Canyon View owns the
fee interest in the land. It leases the lots in the park pursuant to
long-term leases to owners of mobilehomes, which are installed on
the lots.




                                 10
           2.    Case No. PC057181 against Lakeview and
                 Quality Loan Service Corporation (the
                 Lakeview action)
     In December 2004, Canyon View leased lot 213 to Blanca
Shapiro. Also in 2004, Shapiro obtained a loan from Lakeview,
secured by a deed of trust on the mobilehome installed on lot 213.7
      Shapiro defaulted on her loan in 2014, and a notice of
default under the deed of trust was recorded. Also in 2014, Shapiro
breached her lease with Canyon View by failing to pay rent and
other obligations. Canyon View issued the requisite notices to
Shapiro and all lienholders, but no one cured Shapiro’s defaults
under the lease.
      Canyon View initiated an abandonment proceeding under
the MRL and, in June 2014, obtained a judgment declaring the
mobilehome abandoned. As required by the MRL, Canyon View
provided notice to Shapiro and all lienholders of the abandonment
proceedings and the resulting court-ordered public sale.
Canyon View purchased the mobilehome on lot 213 at that sale
on July 2, 2014. Under the MRL, section 798.61, subdivision (e)(4),
that purchase extinguished all liens on and interests in the
mobilehome. A grant deed conveying the mobilehome to
Canyon View was recorded on July 15, 2014.



     7 Lakeview’s   briefing describes the deed of trust as
encumbering only a “leasehold interest.” The record does not
support this characterization. At least one document Lakeview
caused to be recorded, as well as the stipulated judgment Lakeview
later executed in the Lakeview action, refers to the estate it
encumbers under the deed of trust as both “a fee interest in and
to that certain manufactured home installed on [lot 213]” and “a
leasehold interest in [lot 213].” (Capitalization omitted.)


                                11
      Almost a year after Canyon View took title to the
mobilehome, on May 14, 2015, Quality Loan Service Corporation
(Quality), as trustee under Lakeview’s deed of trust, recorded a
rescission of the notice of default recorded in 2014.8 The rescission
notice stated that, although Quality was not electing to foreclose
on the home, the deed of trust and all rights and obligations
thereunder “remain in force and effect,” and that this election
“shall in no way jeopardize or impair any right, remedy or privilege”
under the deed of trust or “alter in any respect” that deed. A
corrected version of this document recorded on May 11, 2016
contains similar language purporting to recognize, without
alteration, the security rights in the mobilehome created by the
deed of trust.
       Upon learning that such documents had been recorded,
Canyon View sent several letters to Lakeview, Quality, and their
counsel, demanding that they take all actions necessary to remove
the cloud on Canyon View’s title to the subject mobilehome,
including executing a full reconveyance and quitclaim deed. These
communications spanned several months, and the record does not
reflect whether Lakeview or Quality responded.




      8 We   note that the 13-volume appellant’s appendix containing
approximately 2,800 pages does not appear to contain this or any
of the other documents allegedly clouding title in the Lakeview
action. Rather, both Canyon View and the Lakeview respondents
cite to the complaint, stipulated judgment, and memoranda of
points and authorities in the record to support their descriptions
of these documents. Our quotations from and descriptions of these
documents therefore are based on such representations by the
parties.


                                 12
       On July 14, 2016, Canyon View filed this action against
Lakeview and Quality to quiet title (Code Civ. Proc., § 760.010
et seq.), seeking declaratory relief under the MRL (§ 798.61; Code
Civ. Proc., § 1060), and removal of the cloud on title (§ 3412), and
for relief under the unfair competition law (UCL) (Bus. & Prof.
Code, § 17200 et seq.).
       Three months into the litigation with Canyon View, on
August 17, 2016, Lakeview recorded a full reconveyance of the
deed of trust and substitution of trustee, naming itself as the
new trustee. Soon thereafter, on September 21, 2016, it recorded
a quitclaim deed in favor of Canyon View. These documents
disclaimed any and all interest Lakeview had in the mobilehome.
       On April 3, 2017, Canyon View and Lakeview filed a
stipulation for judgment. The stipulated judgment entered by
the court that same day provides that, as a result of Canyon View
purchasing the mobilehome on lot 213 at the abandonment sale,
Canyon View owned the home, and Lakeview had no lien thereon
or interest therein. It further provided that Canyon View would
have the right to file a motion for attorney fees and costs pursuant
to section 798.85, and Lakeview would have a right to oppose such a
motion.

           3.    Case No. PC057199 against the BONY
                 respondents (the BONY action)
       In October 2005, Dominique Reese and Donna Worthington-
Reese purchased a mobilehome on lot 332 in Canyon View Estates.
The Reeses obtained a loan secured by a deed of trust encumbering
both the mobilehome on lot 332 and the Reeses’ leasehold interest
in lot 332 as well. That deed of trust was later assigned to BONY
and serviced by BOA.
       The Reeses entered into a long-term lease with Canyon View
for lot 332. In 2007, the Reeses breached their lease by failing to

                                13
make payments. Canyon View issued the requisite notices to the
Reeses and all lienholders, and no one cured the defaults under the
lease.
        Canyon View initiated abandonment proceedings under
the MRL and obtained a judgment of abandonment in April 2009.
As required by the MRL, Canyon View provided notice to the
Reeses and all lienholders of the abandonment proceedings and
the resulting court-ordered public sale. Canyon View purchased
the mobilehome on lot 332 at that sale on May 7, 2009. Under
section 798.61, subdivision (e)(4), the sale extinguished all liens
on and interests in the mobilehome. A grant deed conveying the
mobilehome to Canyon View was recorded on February 23, 2010.
        Later on that same day, the trustee for the deed of trust
recorded a notice of trustee sale, based on the Reeses having
defaulted on their note. On March 19, 2010, the trustee recorded
a notice of default and election to sell under the deed of trust.
This notice claimed BONY held a lien on the subject mobilehome.
The trustee held a foreclosure sale, and BONY purchased the
mobilehome and leasehold interest on September 30, 2010; the
trustee’s deed upon sale was recorded on October 12, 2010. BONY
never attempted to take possession of the home.
        In February and March of 2016, Canyon View sent letters to
BONY and the trustee under the deed of trust, as well as counsel
for BOA, demanding they remove the cloud on Canyon View’s title
to the mobilehome. Communications between the parties regarding
these demands continued through June 2016.
        On July 22, 2016, Canyon View sued the BONY respondents
to quiet title, seeking declaratory relief and removal of the cloud on
title, and for relief under the UCL. Several months into litigation
of the suit, in December 2016, BOA, as BONY’s agent, recorded a
notice of rescission of the trustee’s deed to BONY, noting that the


                                 14
foreclosure sale resulting in the trustee’s deed was “conducted
in error.” In this document, BONY “rescind[s], cancel[s], and
withdraw[s] [the] [t]rustee’s [d]eed [u]pon [s]ale,” but notes that
the “[d]eed of [t]rust shall remain in force.”
      Several months after that, on May 3, 2017, the parties
entered into a stipulation for judgment. The stipulated judgment
entered by the court provided that, as a result of Canyon View
purchasing the home at the court-ordered public sale, Canyon View
owned the home, and the BONY respondents had no lien thereon
or interest therein. Like the judgment in the Lakewood action, it
provided that Canyon View had the right to seek, and the BONY
respondents had the right to oppose, attorney fees and costs
pursuant to section 798.85.

            4.    Case No. PC057291 against the Ocwen
                  respondents (the Ocwen action)
      In May 2008, Eileen Corp purchased a mobilehome
permanently attached to lot 304 in Canyon View Estates, and
entered into a long-term lease with Canyon View. To finance the
purchase, Corp took out a loan secured by the home, and a deed
of trust was recorded, identifying Assurity Financial Services LLC
(Assurity) as the lender, Mortgage Electronic Registration Systems,
Inc. (MERS) as the beneficiary, and Landsafe Title of California,
Inc. (Landsafe) as the trustee.9
       On May 21, 2014, MERS, acting “as designated nominee
for Assurity . . . beneficiary of the security instrument,” executed
an assignment, which purported to assign “all beneficial interest
under a certain [d]eed of [t]rust” to Ocwen, but incorrectly identified
“1st Choice Mortgage Equity Corporation” as the assignor (although

      9 Neither Assurity, nor MERS, nor Landsafe are parties to
this consolidated appeal.


                                  15
MERS still signed the document). On November 5, 2014, a
corrected notice of assignment was filed, in which MERS, “as
designated nominee for Assurity,” assigns “all beneficial interest
under [the deed of trust]” to Ocwen.
      Corp breached her lease with Canyon View by failing to pay
the amounts due thereunder. Canyon View issued the requisite
notices to Corp and all lienholders, although it sent notice to Ocwen
at an incorrect address.10 No one cured the defaults under the
lease.
       In October 2014, Canyon View initiated abandonment
proceedings under procedures set forth in the MRL, and the court
declared the subject mobilehome abandoned. As required by the
MRL, Canyon View provided notice to Corp and all lienholders
of the abandonment proceedings and resulting court-ordered
public sale, though Canyon View again used an incorrect address
for Ocwen. Canyon View purchased the home at that sale on
March 31, 2015. Pursuant to section 798.61, subdivision (e)(4),
Canyon View took title “ ‘free of any prior interest, including any
security interest or lien,’ ” and recorded a grant deed.
       Meanwhile, Corp defaulted on the loan initially secured
by the deed of trust. This resulted in a series of documents
being recorded that continued to reflect a security interest in
the mobilehome under the deed of trust, but were inconsistent
(or at least unclear) as to who held the beneficial interest under

      10 Ocwen    mailed the notice to “Ocwen, [c/o] Financial
Dimension” at the address for Financial Dimension, an entity that
is not affiliated with Ocwen. It appears Canyon View incorrectly
read the May 2014 assignment document, which identifies
Financial Dimension as the party requesting that the document
be recorded, as well as the party to whom the document should be
sent, once recorded.


                                 16
the deed of trust. Specifically, on June 25, 2015, Power recorded
a notice of default and election to sell under the deed of trust. This
document instructed correspondence to be directed to “Ocwen . . .
c/o Power.” A Power representative signed the document as
“trustee for the beneficiary,” although the document more broadly
described Power as acting as “either the original trustee, the duly
appointed substituted trustee, or acting as agent for the trustee
or beneficiary under a [d]eed of [t]rust.” Months later, on
September 14, 2015, Power, identifying itself as trustee, recorded
a notice of rescission of the notice of default, which identifies
the beneficiary of the deed of trust as “[MERS], as nominee for
Assurity.” (Boldface omitted.) This document further states that
“[i]t is the intention of the [b]eneficiary” that the “[d]eed of [t]rust
and all obligations secured thereby shall remain in full force.”
Finally, on December 2015, Ocwen recorded a corporate assignment
of deed of trust, in which MERS, “solely as nominee for Assurity,”
purports to transfer to “1st Choice Mortgage Equity Corporation
at c/o Ocwen Loan Servicing . . . all its interests under the certain
[d]eed of [t]rust.” (Capitalization omitted.)
        Beginning no later than February 2016, Canyon View’s
counsel sent letters to joint counsel for the Ocwen respondents
demanding that “Ocwen agree to remove the cloud on
Canyon View’s title” by recording a full reconveyance and
quitclaim deed. Although Ocwen disputed that Canyon View’s
notice to Ocwen was valid under the MRL (and thus whether
Canyon View had taken title free of any interest held by Ocwen
and/or Power), Ocwen also informed Canyon View’s counsel on
March 3, 2016 that it was willing to “charge off ” the loan and
record a full reconveyance of the deed of trust.
        On July 1, 2016, a substitution of trustee was recorded,
naming T.D. Service Company (T.D. Service)—not a party to


                                  17
this appeal—as trustee, and referring to Ocwen as the “present
beneficiary” of the deed of trust. That same day, T.D. Service,
as trustee, recorded a full reconveyance that provided as follows:
“[H]aving been requested in writing by the holder of the obligations
secured by [the] [d]eed of [t]rust, to reconvey the estate granted
to trustee under said [d]eed of [t]rust. [T.D. Service] does hereby
reconvey to the person or persons legally entitled thereto, without
warranty, all the estate, title and interest acquired by [t]rustee
under said [d]eed of [t]rust.”
       Upon learning of this reconveyance, Canyon View wrote to
counsel for Ocwen and explained that Canyon View did not consider
it sufficient to clear the cloud on title because (1) the reconveyance
purported to assign the interest of the trustee, T.D. Service, not
any beneficial interest under the deed of trust, and (2) given the
inconsistencies between the December 2015 corporate assignment
and later documents, “it is uncertain whether Ocwen ever had the
beneficial interest under the [d]eed of [t]rust, or if it did, whether
it or MERS later transferred such beneficial interest to another
entity, such as 1st Choice Mortgage.” Canyon View further noted
that, in order for Canyon View not to file suit to quiet title, Ocwen
would need to agree not only to take the steps necessary to clear
Canyon View’s title, but also to pay Canyon View’s attorney fees.
       On August 29, 2016, the Ocwen respondents’ counsel
responded by explaining why it viewed Canyon View’s concerns
as unfounded, but also agreeing to execute a quitclaim deed and
expunge the December 2015 corporate assignment if this would
alleviate Canyon View’s stated concerns and avoid litigation.
Ocwen’s offer did not, however, include any attorney fees for
Canyon View. The record does not reflect that Canyon View
responded to this offer.




                                 18
       Less than a month later, on September 16, 2016,
Canyon View filed an action against Ocwen, Power, and others,
to quiet title, seeking declaratory relief under the MRL and
removal of the cloud on title, and for relief under the UCL.
While the parties litigated the action, they engaged in settlement
negotiations in which Canyon View initially insisted that attorney
fees be part of any settlement.
       The parties filed a stipulation for judgment on June 27, 2017.
The stipulation recites that the Ocwen respondents contended the
stipulation was unnecessary due to Ocwen’s recording of the full
reconveyance, and that they did not contest Canyon View’s title
to the mobilehome on lot 304, but that, in order to avoid further
litigation, and “solely for the purpose of cutting off attorney fees,
rather than to correct any purported wrongdoing,” the Ocwen
respondents stipulated to entry of judgment in Canyon View’s favor.
The judgment entered that same day confirmed Canyon View’s
title to the mobilehome, and that the Ocwen respondents had
no lien thereon or interest therein. The judgment provided that
Canyon View had the right to seek—and the Ocwen respondents
had the right to oppose—attorney fees and costs pursuant to
section 798.85.

            5.    Case No. PC057341 against the Household
                  respondents (the Household action)
       In July 2003, Gayle E. Wesley entered into a long-term lease
for lot 178 in Canyon View Estates. On August 11, 2003, a deed
of trust was recorded to secure Wesley’s note for the purchase of
a mobilehome on that lot. On August 3, 2015, Household executed
a substitution of trustee, in which Household purports to be the
beneficiary of the deed of trust, and names Clear Recon Corp.
(Clear Recon)—not a party to this appeal—as the trustee. The



                                 19
record does not reflect whether or how Household became the
beneficiary.
      Wesley defaulted on the note and, on August 12, 2015,
Clear Recon recorded a notice of default, identifying Household
as the beneficiary, and indicating Household’s desire to collect
the amount due under the note in lieu of a foreclosure sale.
      Wesley also breached his lease with Canyon View in
2015, failing to pay Canyon View rent and other charges due.
Canyon View served Wesley and all lienholders, including
Household and Clear Recon, with the requisite notices inviting
them to cure Wesley’s breach of the lease. No one did so. As a
result, under the MRL, section 798.56a and the Commercial Code
sections referenced therein, Canyon View acquired a warehouse
lien on the subject mobilehome to secure payment of past due
charges under the lease, as well as the right to enforce the lien
via a warehouse lien sale. (See § 798.56a, subd. (e)(1).)
      In December 2015, Canyon View served Wesley and all
lienholders, including Household and Clear Recon, with notice of
public sale under a warehouse lien. Canyon View purchased the
mobilehome at this sale and executed a grant deed on February 17,
2016. Canyon View recorded a grant deed on March 8, 2016.
Under the MRL, Canyon View took title “whether or not there
existed a [lienholder] on th[e] title to the mobilehome.” (§ 798.56a,
subd. (e)(1).)
      On February 24, 2016—after Canyon View had purchased
the mobilehome—Clear Recon recorded a notice of trustee’s sale,
asserting that Clear Recon intended to foreclose on the property for
breach of the obligation owed under the deed of trust. This notice
describes such obligation as an existing lien against the property.
The notice does not identify the beneficiary of the deed of trust,
and notes instead the interest is “more fully described” in the deed


                                 20
of trust itself. (Capitalization omitted.) In their respondents’ brief,
the Household respondents represent that this notice was filed “on
behalf of [Household].”
        In March 2016, Clear Recon sent a notice rescheduling the
foreclosure sale. This notice does not identify the beneficiary of the
deed of trust. In April and June 2016, Canyon View’s counsel sent
letters to Household and Clear Recon, as well as to their counsel,
demanding they take steps necessary to clear Canyon View’s
title, including canceling the foreclosure sale, recording a full
reconveyance, and recording a quitclaim deed. In May 2016,
Clear Recon canceled the foreclosure sale, but did not record
any document suggesting—or otherwise communicate to
Canyon View—that the obligations under the deed of trust were
extinguished or altered.
        On August 19, 2016, Clear Recon rescinded its notice of
default. The notice of rescission, however, reasserted that the
deed of trust was an existing encumbrance, this time identifying
U.S. Bank—not a party to this appeal—rather than Household,
as the beneficiary of the deed of trust. The record does not reflect
whether or how U.S. Bank became a beneficiary of the deed of
trust, or whether Household remained a beneficiary as well. At
the hearing before this court, counsel for Household represented
that Household conveyed its beneficial interest under the deed of
trust to U.S. Bank. But Household’s counsel did not state when
this occurred or cite any record support for this representation.
Nor does the Household respondents’ briefing provide such
information.11 Our independent review of the record has likewise

      11For example, the Household respondents’ brief provides,
without citation to the record, that “U.S. Bank and Caliber [Home
Loans] were the current beneficiary and loan servicer respectively
when [Canyon View’s] [a]ction was filed, whereas [Household

                                  21
yielded no document reflecting when or how U.S. Bank acquired a
beneficial interest in or became the beneficiary under the deed of
trust, or, most importantly, whether and when Household divested
itself of any beneficial interest in the deed of trust.
       A month later, on September 29, 2016, T.D. Service
recorded a substitution of trustee, in which U.S. Bank again
identifies itself as the beneficiary of the deed of trust and
names T.D. Service the new trustee. That same day, T.D. Service
executed and recorded a full reconveyance of the deed of trust,
which “reconvey[s] . . . without warranty, to the person or persons
legally entitled thereto, the estate held [under the deed of trust].”
The reconveyance does not identify the beneficiary, but rather
notes T.D. Service “received from the holder of the obligations on
the property described in said [d]eed of [t]rust[ ] a written request
to reconvey.”


and HSBC] acted in these roles prior to the loan’s transfer to
U.S. Bank.” The brief refers to U.S. Bank as the beneficiary
on whose behalf a September 2016 reconveyance was executed,
but cites only to the reconveyance document itself, which does not
establish when U.S. Bank gained this status or whether Household
had divested itself of any beneficial interest. Similarly, the brief
notes that, in a settlement agreement between Canyon View,
Caliber Home Loans, Clear Recon, and U.S. Bank, U.S. Bank
“represented it was the sole, current beneficiary of the [deed of
trust].” The brief cites the portion of the record containing the
settlement agreement, which does recite that “no other Household
defendant” holds any interest in the property. But Household
was not a party to that agreement. Other Household respondents’
representations about Household’s interest in the property cannot,
without more, establish that Household no longer holds and will
not assert an interest in the property. Moreover, the recital in the
settlement agreement speaks only to the beneficiary as of the date
of the settlement, not at the time Canyon View filed suit.

                                  22
      On October 13, 2016, Canyon View filed an action against
Household, Clear Recon, U.S. Bank, HSBC and others, asserting
causes of action to quiet title, seeking declaratory relief under
the MRL and removal of the cloud on title, and for relief under
the UCL.
      In February 2017, Canyon View entered into a settlement
agreement with U.S. Bank, Caliber Home Loans and Clear Recon,
wherein U.S. Bank, representing itself to be the sole, current
beneficiary of the deed of trust, agreed to quitclaim the property to
Canyon View and pay Canyon View $17,851.72. On February 22,
2017, U.S. Bank recorded a quitclaim deed to Canyon View.
     Meanwhile, Household and HSBC12 failed to answer the
complaint, and Canyon View took their default. In July 2017, the



      12 The  record is unclear as to when and in what capacity
HSBC acquired any interest in Lot 178 and/or engaged in any
conduct clouding title to the property. Correspondence between
Canyon View’s counsel and HSBC’s counsel in August 2015
indicates that HSBC was a “secured lender” at that time.
August 2016 correspondence between counsel indicates that
the loan secured by the deed of trust was “being repurchased
by HSBC.” These documents also indicate that HSBC expressed
to Canyon View an intention to foreclose on the loan at various
times. Household and HSBC’s joint respondents’ brief does not
provide any clarity on these issues, except to disclose the general
relationship between the two entities in a certification of interested
parties as follows: “HSBC Mortgage Services Inc. is a wholly-owned
subsidiary of HSBC Finance Corporation (f/k/a Household
International, Inc.), which is a wholly owned subsidiary of HSBC
Holdings plc. [¶] Household Finance Corporation of California
is a wholly-owned subsidiary of HSBC Finance Corporation (f/k/a
Household International, Inc.), which is a wholly owned subsidiary
of HSBC Holdings plc.” Thus, the record before us is insufficient

                                  23
court conducted a prove-up hearing as to Household and HSBC,
after which it entered a “judgment on complaint in plaintiff ’s favor
after the default judgment prove[-]up hearing”13 (capitalization
omitted), which quieted title in Canyon View, free from any lien
or interest the Household respondents may have otherwise held
at that point. The judgment provided that Canyon View had the
right to seek attorney fees and costs, minus the sum of $17,851.72,
already paid to Canyon View by the settling defendants, and that
Household and HSBC had the right to oppose any such request.




to determine whether and in what way any facts specific to HSBC
might affect our analysis of the issues on appeal.
      13  Code of Civil Procedure prohibits entry of a default
judgment in a quiet title action even after the plaintiff has taken a
defendant’s default. (See Code Civ. Proc., § 764.010; Harbour Vista,
LLC v. HSBC Mortgage Services Inc. (2011) 201 Cal.App.4th 1496,
1503 & 1505.) Specifically, it provides that, in a quiet title action,
“[t]he court shall not enter judgment by default but shall in all
cases require evidence of plaintiff ’s title and hear such evidence
as may be offered respecting the claims of any of the defendants,
other than claims the validity of which is admitted by the plaintiff
in the complaint. The court shall render judgment in accordance
with the evidence and the law.” (Code Civ. Proc., § 764.010.)
Thus, although Canyon View took the Household respondents’
default, the judgment entered after the default prove-up hearing
is not a “judgment by default” in the traditional sense, but rather
one issued after the court’s consideration of the merits during a
hearing at which the defaulting defendants had a right to appear
and present evidence. (See ibid.)


                                 24
      C.    Canyon View’s Efforts to Obtain Attorney Fees and
            Costs
            1.    Motions for award of attorney fees and costs
       In all four actions, the court denied Canyon View’s motion
for attorney fees and costs under the MRL. Using virtually
identical language, the trial court concluded in each instance that
Canyon View’s lawsuit did not arise out of the MRL, because “[t]he
MRL governs mobilehome tenancies by extensively regulating the
landlord-tenant relationship between mobilehome park owners
and residents” and that, as such, “the MRL was not designed to
cover disputes between mobilehome park owners and third party
lienholders.” Although each action “may relate to the MRL,” the
court reasoned, it “does not arise out of the provisions of the MRL.”
       In each of these orders, the court also noted that “[e]ven
if this action did arise out of the provisions of the MRL, the
attorneys’ fees and costs requested are not reasonable under
the circumstances of this case,” and all costs and fees should
be denied on this basis as well. In the BONY action, the court
offered no reasoning as to why the fees and costs requested were
unreasonable. In the Lakeview action, the court noted the fees and
costs requested were unreasonable because, “[b]ased on documents
recorded by [Lakeview] soon after [the] action was filed, the
majority of the attorneys’ fees” were “unnecessarily incurred.”
Similarly, in the Ocwen action, the court explained that the fees
were unreasonable, because “the majority of the attorneys’ fees
and costs requested . . . were unnecessarily incurred,” given that
Ocwen may not have received proper notice of the abandonment
proceedings, had recorded “documents” (presumably the
reconveyance) before this action was filed, and had made
efforts “to resolve this matter throughout the litigation.” In the


                                 25
Household action, the court explained that the fees and costs
requested were unreasonable, given that other named defendants,
who had settled with Canyon View, had already paid $17,851.72 in
fees and costs.
      Finally, in the Household action, the court also provided
another alternative basis for its ruling denying fees. It noted that,
under Code of Civil Procedure section 1033.5 and the reasoning
of Garcia v. Politis (2011) 192 Cal.App.4th 1474 (Garcia), a party
cannot “ ‘seek attorney fees by noticed motion after default
judgment has been entered, because a case in which a defendant’s
default has been taken necessarily has no adversarial quality and
the defaulted defendant would have no right to participate in the
motion.’ ”

            2.    Memoranda of costs
       In the Ocwen and BONY actions, Canyon View also filed a
memorandum of costs, which the respective respondents moved to
strike and/or to tax.
       The trial court granted both motions to strike costs. In the
BONY action, the court concluded that Canyon View was not a
“prevailing party” under any of the definitions set forth in Code
of Civil Procedure section 1032, but rather was a party that had
“recover[ed] other than monetary relief.” (Code Civ. Proc., § 1032,
subd. (a)(4).) The court noted that, under such circumstances,
“the ‘prevailing party’ shall be as determined by the court” and
“the court, in its discretion, may allow costs or not.” (Ibid.)
       The court acknowledged that, in both cases, Canyon View
obtained the relief it was seeking “by way of a [s]tipulated
[j]udgment declaring [the defendants] do not have any interest
in the [subject] property” and “cancel[ing] certain instruments
recorded against the property, which [Canyon View] contend[ed]



                                 26
were a cloud on title.” The court found significant that the
BONY respondents were not “claiming any interest in the [subject]
property” during the litigation, and that “whether the canceled
instruments actually and improperly clouded [Canyon View’s]
title to the property was never determined due to the stipulated
judgment.” Therefore, the trial court exercised its discretion
to deny Canyon View’s request for costs in the BONY action.
        The court applied similar reasoning in granting Ocwen’s
motion to strike costs, noting that, although Canyon View
had obtained the relief it was seeking “by way of a [s]tipulated
[j]udgment declaring [that the Ocwen respondents did] not have
any interest in the property and by having title quieted in its
favor,” the Ocwen respondents “were not claiming any interest
in the property, even before this action was filed.” The court cited
as additional authority for its decision Code of Civil Procedure
section 761.030, subdivision (b), under which, in quiet title actions,
“[i]f the defendant disclaims in the answer any claim, or suffers
judgment to be taken without answer, the plaintiff shall not recover
costs.”

      D.    Canyon View’s Appeals
      Canyon View timely appealed the court’s orders denying
Canyon View’s motions for attorney fees and costs in all four
actions and striking its costs in the BONY and Ocwen actions.
      Upon Canyon View’s motion, this court consolidated these
appeals.




                                 27
                           DISCUSSION
I.    Denials of Canyon View’s Motions for Attorney Fees
      and Costs Under the MRL
       Given the absence of an attorney fee agreement between
the parties in any of the four actions, Canyon View may only
recover attorney fees as permitted by statute. (See Code Civ. Proc.,
§ 1021 [“[e]xcept as attorney’s fees are specifically provided for
by statute,” attorney fees awards must be based on agreement
between parties].) The only statutory basis Canyon View identifies
for its request is the MRL attorney fee provision, section 798.85.
The primary issue in the parties’ appellate briefing is whether
section 798.85 applies to the four actions.
       We first address the issues of statutory interpretation the
parties raise, and then apply our interpretation to the disparate
facts in Canyon View’s four actions.

      A.    Applicability of Section 798.85
       Canyon View first contends that the court erred in concluding
that Canyon View’s actions did not “arise out of ” the MRL, and
that Canyon View thus was not entitled to any attorney fees or
costs under section 798.85. This presents a purely legal issue,
which we review de novo. (SC Manufactured, supra,
148 Cal.App.4th at p. 673 [the “ ‘ “ ‘determination of whether the
criteria for an award of attorney fees and costs have been met is
a question of law’ ” ’ ”]; MHC Financing Limited Partnership Two v.
City of Santee (2005) 125 Cal.App.4th 1372, 1397 (MHC).)

            1.    An action need not involve landlord-tenant
                  issues in order to “arise out of ” the MRL
      Section 798.85 is a mandatory attorney fee and costs
provision applicable in “any action arising out of the provisions of


                                  28
this chapter [i.e., the MRL].” (§ 798.85.) The Legislature’s choice of
the phrase “arising out of ”—rather than much broader language
such as “relates to”—reflects a decision not to include all disputes
that touch on the MRL in any way. (See MHC, supra, 125
Cal.App.4th at pp. 1397–1398 [rejecting argument that section
798.85 is broadly worded enough to apply to actions that “relate to”
the MRL, such as an action seeking a declaration that the MRL
preempted a local rent control ordinance]; SC Manufactured Homes,
supra, 148 Cal.App.4th at pp. 675–676.) But the Legislature also
chose to employ the phrase “this chapter”—that is, the entirety
of the MRL—rather than refer only to article 8 of the MRL, which
addresses specific violations of the MRL and civil actions based
thereon (§§ 798.84, 798.86–798.88), or some other portion or
portions of the MRL. (See SC Manufactured, supra, at p. 676
[noting an action may arise under the MRL “even if a complaint
does not allege a specific cause of action under the MRL”].) The
MRL not only regulates the mobilehome park management-resident
relationship, but also creates rights and duties for mobilehome
owners, mobilehome management, lienholders, and third party
purchasers, beyond those related to landlord-tenant issues. (See
Factual and Procedural Summary ante, part A; Simandle, supra,
178 Cal.App.4th at p. 1323 [“The MRL . . . is intended to protect
management, homeowners, purchasers and park residents”];
Adamson, supra, 163 Cal.App.3d Supp. at pp. 13–15 [goals of MRL
include “enhanc[ing] the availability of financing of mobilehome
purchasers” and “protect[ing] the security and ownership interests
of the nontenant owner”].) Thus, we disagree with the trial court’s
conclusion that an action must involve landlord-tenant issues or
the mobilehome park management-resident relationship in order to
arise out of the MRL.




                                 29
       Rather, an action arises out of the MRL when the
“foundation of the case [is] grounded in [any portion of] the MRL.”
(SC Manufactured, supra, 148 Cal.App.4th at p. 676.) This is the
case where the claims or defenses in the action “directly involv[e]
the application of MRL provisions in specific factual contexts
addressed by the MRL.” (Id. at pp. 675–676; MHC, supra,
125 Cal.App.4th at pp. 1397–1398; see SC Manufactured, supra,
at p. 675 [“the underlying case must arise in the context of those
relationships and claims addressed by the MRL”].) Put differently,
an action arising out of the MRL “includes all proceedings, at least
to the time of judgment, which are required to perfect the rights
[created by the MRL].” (Palmer v. Agee (1978) 87 Cal.App.3d 377,
387 (Palmer).)

            2.    The Lakeview, BONY, and Household
                  actions—but not the Ocwen action—
                  “arise out of ” the MRL
                  a.     The Lakeview, BONY and Household
                         actions
      The Lakeview, BONY, and Household actions satisfy
the requirement of “arising out of [the MRL]” as we interpret it.
The MRL creates the right of a purchaser at an abandonment
or warehouse lien sale to take title “free of any prior interest,
including any security interest or lien.” (See §§ 798.61, subd. (e)(4),
798.56a, subd. (e)(1) [purchaser at a warehouse lien sale takes “title
to the mobilehome . . . whether or not there existed a [lienholder]”].)
Canyon View was “required” to sue to “perfect” that right on
the facts of the Lakeview, BONY, and Household actions (Palmer,
supra, 87 Cal.App.3d at p. 387), because the defendants in those
actions refused to sufficiently correct recorded documents asserting
a security interest in the subject mobilehomes after Canyon View
purchased the homes via MRL abandonment or warehouse lien sale

                                  30
proceedings. Such documents are directly at odds with the right
the MRL granted Canyon View to take title free of any security
interests or liens. Thus, the “foundation” of each of these cases is
that the defendant lienholders continued to assert, via documents
they refused to cancel or clarify before Canyon View filed suit,
security interests the MRL had extinguished. (SC Manufactured,
supra, 148 Cal.App.4th at p. 679.) Put differently, if Canyon View’s
abandonment proceedings—a “specific factual context[ ] addressed
by the MRL” (id. at p. 675; MHC, supra, 125 Cal.App.4th at
pp. 1397–1398)—complied with MRL requirements, those
proceedings extinguished the defendants’ interests in the respective
mobilehomes. The defendants in the Lakeview, BONY, and
Household actions recorded documents that nevertheless continued
to assert such interests. Canyon View’s actions to remove the cloud
such documents created thus “aris[e] out of ” the MRL.
       Before filing suit, Canyon View asked Lakeview, the BONY
respondents, and the Household respondents to remove voluntarily
the cloud on Canyon View’s title to the respective mobilehomes.
In the Lakeview and BONY actions, the defendants refused to
take any action at all to correct the offending documents. In the
Household action, although U.S. Bank executed a full reconveyance
of any interest it held in the deed of trust before Canyon View filed
suit, neither Household nor HSBC executed any such document.
Yet documents recorded after Canyon View purchased the subject
mobilehome asserted that Household and/or an unidentified
beneficiary held a beneficial interest in the home. (See Factual
and Procedural Summary ante, part B.5, at pp. 19–22.) Without
some indication that Household (not just U.S. Bank) reconveyed
and disclaimed such interest—or that Household had transferred




                                 31
the entirety of its beneficial interest to U.S. Bank14—recorded
documents asserting that interest clouded Canyon View’s title,
the U.S. Bank reconveyance notwithstanding.
       Thus, in order to enforce the right the MRL guarantees—
that a purchaser at an MRL-compliant abandonment or warehouse
lien sale receive free and clear title to the mobilehome purchased—
Canyon View had no choice but to sue Lakeview, the BONY
respondents, and the Household respondents.

                 b.    The Ocwen action
       No such need existed to sue the Ocwen respondents to
“perfect” any rights Canyon View may have had under the MRL.
(See Palmer, supra, 87 Cal.App.3d at p. 387.) Prior to Canyon View
filing the Ocwen action, the Ocwen respondents offered to file a
full reconveyance and quitclaim deed. Such documents would have
cleared all clouds based on any interest the Ocwen respondents held
or appeared to hold. Further, even if, as Canyon View contends,
inconsistencies in the title records may have caused a cloud
to continue to exist after Ocwen’s reconveyance and promised
quitclaim deed, Canyon View could not remove any such cloud by
suing the Ocwen respondents. Put differently, to the extent that
Canyon View was concerned that documents in the public record
suggested some entity other than the Ocwen respondents held a
beneficial interest under the deed of trust, that other entity—not
the Ocwen respondents—was the appropriate party to sue. Thus,
because Canyon View did not need to sue the Ocwen respondents to


     14 As  noted, Household respondents have not identified
any support in the record for their counsel’s representation at the
hearing before this court that Household reconveyed its beneficiary
interest to U.S. Bank or when. (See Factual and Procedural
Summary ante, part B.5, at pp. 21–22 & fn. 11.)

                                32
enforce any MRL-based right to free and clear title, the suit cannot
constitute an action “arising out of ” the MRL.15
       In its reply brief, Canyon View addresses these arguments
by noting that an action to quiet title can be founded on documents
creating perceived clouds on title that do not legally exist. This
argument misses the point. The issue presented on appeal is not
whether Canyon View had a colorable basis for bringing a quiet
title action against the Ocwen respondents, but rather whether
the Ocwen action “arise[s] out of” the MRL and satisfies the
section 798.85 requirements for awarding attorney fees and costs.
For the reasons discussed above, it does not.
       Finally, Canyon View argues that because, in their responsive
pleadings, the Ocwen respondents disputed the sufficiency of
the notice Ocwen received under the MRL, they cannot be said to
have acquiesced to Canyon View holding title free and clear under
the MRL. But what the Ocwen respondents argued in defending
against Canyon View’s lawsuit does not undermine our conclusion
that the lawsuit was unnecessary from its inception—particularly
given that the Ocwen respondents disputed the validity of notice
in the same communications that contained their offers to
reconvey and execute a quitclaim deed. The Ocwen respondents’
argument that they were not obligated to record these documents
and their willingness to nevertheless do so are neither factually
nor conceptually inconsistent.



      15 Further, to the extent Canyon View argues the suit
was necessary because the December 2015 corporate assignment
rendered title unclear, this argument fails not only because
the assignment was filed before Canyon View purchased the
home, but also because, before Canyon View filed suit, the Ocwen
respondents offered to expunge that document.


                                 33
       Canyon View further argues that the parties’ dispute as to
whether the MRL notice provisions were satisfied itself reinforces
that the Ocwen action is one requiring the application of the MRL
to a particular factual scenario. Had the Ocwen respondents not
offered to reconvey the deed of trust and execute a quitclaim deed
before Canyon View filed suit, Canyon View’s argument might be
persuasive. But the record before us reflects that, as of the date
Canyon View filed the Ocwen action, the Ocwen respondents were
willing to acknowledge in the public record that Canyon View held
title to the mobilehome free and clear of any interests they may
have otherwise asserted in the home, and that they had already
begun taking such steps. An action seeking to remove a cloud
on title that the defendants have already agreed to remove is not
necessary to effectuate any right, including any right Canyon View
had under the MRL. As such, it does not arise out of the MRL.

            3.     SC Manufactured and related case law
                   do not support a contrary result
       In their briefing urging this court to affirm the trial court’s
denial of attorney fees and costs under the MRL in all actions,
respondents rely heavily on SC Manufactured. In that case,
a mobilehome dealer alleged “a conspiracy by which mobilehome
dealers paid kickbacks to park owners and operators for the
exclusive right and privilege of marketing and selling their
mobilehomes in the parks, thereby restraining trade, preventing
competition, increasing the cost of the mobilehomes in those
parks, and interfering with plaintiff ’s contracts and potential
contracts” and denying plaintiff “the ability to sell and lease
[its] mobilehomes” in “closed” parks affected by the conspiracy.
(SC Manufactured, supra, 148 Cal.App.4th at pp. 667–668.)
Although the complaint sought relief based on the UCL and
antitrust and contract causes of action, plaintiff alleged that the

                                   34
defendants’ conspiratorial conduct also “affected park residents and
homeowners” (id. at p. 678) and constituted MRL violations in that,
for example, the kickback payments constituted fees prohibited
by the MRL, and plaintiff ’s exclusion from parks reflected
“withholding of approval by [park operators] of a purchaser of a
mobilehome that will remain in the park.” (Id. at pp. 668–669.)
       After obtaining dismissals, some of the defendants in
SC Manufactured filed motions for attorney fees and costs pursuant
to section 798.85. The trial court denied the motions, holding that
the plaintiff ’s claims were “ ‘related to the MRL’ ” but did not arise
out of the MRL. (SC Manufactured, supra, 148 Cal.App.4th at
pp. 671–672.) On review, the Court of Appeal discussed in detail
whether the action was one “ ‘arising out of ’ ” the MRL. (Id. at
p. 675.) The court noted that “[t]he MRL regulates the conduct
between tenants and landlords—mobilehome homeowners and
residents and mobilehome management” (id., at p. 678), and that,
although the conspiracy allegedly also impinged on tenants’ rights
under the MRL, the plaintiff ’s lawsuit did not seek to address those
impingements, but rather harm to competition and the plaintiff ’s
ability to do business. (Id. at pp. 678–679.) At base, the lawsuit
“sought to protect [plaintiff ’s] own pocketbook—not the rights of
tenants” (id. at p. 678), such that the relief the plaintiff requested
would only “incidentally prevent harm to park residents and
homeowners” that violated the MRL. (Id. at p. 679.)
       Despite SC Manufactured’s apparent focus on the
involvement of a landlord-tenant relationship, its reasoning
supports our conclusion that the BONY, Lakeview, and Household
actions arise out of the MRL, the absence of any landlord-tenant
issues notwithstanding. In those actions, Canyon View sought
relief necessary to enforce its MRL-guaranteed right to take title
to the mobilehomes it purchased via MRL procedures free and


                                  35
clear of all liens or other interests. (§ 798.61, subd. (e)(4).) Thus,
far from incidentally touching on rights protected by the MRL, as
in SC Manufactured, Canyon View’s actions sought to perfect rights
created by the MRL.
       We acknowledge that some language in SC Manufactured
could imply that an action “arising out of ” the MRL must involve
landlord-tenant issues. (See, e.g., SC Manufactured, supra,
148 Cal.App.4th at pp. 677, 679.) For example, SC Manufactured
distinguishes Palmer, supra, 87 Cal.App.3d 377 and Del Cerro
Mobile Estates v. Proffer (2001) 87 Cal.App.4th 943 (Del Cerro),
in part by noting that, “unlike [in SC Manufactured],” those
cases awarding section 798.85 attorney fees “involved classic
landlord/tenant disputes.” (SC Manufactured, supra, at p. 679.)
       To the extent SC Manufactured can be read as requiring
that a case involve landlord-tenant issues in order for it to arise
out of the MRL, we disagree with it. But the court’s analysis in
SC Manufactured can also be read as consistent with the more
nuanced approach to determining whether an action “arises out
of ” the MRL that we outline above.
       First, the court in SC Manufactured distinguished the
actions in Palmer and Del Cerro based on the underlying lawsuits
in those cases directly requiring application of the MRL—rather
than incidentally involving MRL violations.16 (SC Manufactured,


      16 For example, SC Manufactured distinguishes Palmer
as an unlawful detainer action in which the mobilehome tenant’s
defense was that park management failed to comply with MRL
termination procedures, thereby clearly requiring application
of the MRL to resolve the matter. (SC Manufactured, supra,
148 Cal.App.4th at p. 679; see also ibid. [distinguishing Del Cerro
as involving a resident’s MRL nuisance cause of action against
park management].) Similarly, SC Manufactured distinguishes

                                 36
supra, 148 Cal.App.4th at pp. 677, 679.) The language in
SC Manufactured focusing on landlord-tenant issues appears in
this context, because these cases happen to require application
of MRL provisions that involve landlord-tenant issues. But
SC Manufactured does not hold that—nor does it suggest any
reason why—an action directly requiring the application of some
other aspect of the MRL would not likewise be an action finding
its “foundation” in the MRL. (SC Manufactured, supra, at p. 679.)
       In addition, some aspects of the court’s analysis in
SC Manufactured are inconsistent with an interpretation of
section 789.85 as excluding from its purview any action that
does not directly involve a landlord/tenant dispute. Namely, the
court in SC Manufactured rejected the defendants’ arguments
that “the MRL is not limited to the regulation of park residents,
park owners, and park management” (SC Manufactured, supra,
148 Cal.App.4th at pp. 679–680), based on “the inclusion of other
persons and entities” (id. at p. 680) in several MRL provisions, such
as provisions permitting a real estate broker to “collect commission
pursuant to [a] contract between broker and mobilehome park
owner.” (Ibid.; § 798.80, subd. (d).) The court explained that these
sections addressing other entities “do not expand the scope of the
MRL to the degree suggested by [the defendants] ”—that is, to the


People v. McKale (1979) 25 Cal.3d 626 (McKale), as involving an
action a district attorney brought against mobilehome landlords
and managers on behalf of and to protect park residents.
(See SC Manufactured, supra, at p. 677.) But McKale was an
action under the UCL relying on MRL violations to satisfy the
“unlawful . . . business practice” element of its UCL claim (McKale,
supra, at pp. 631–632), and thus necessarily “discussed a specific
factual situation addressed by the MRL” for that reason as well.
(SC Manufactured, supra, at p. 677.)


                                 37
degree that the MRL would reach the action in SC Manufactured,
which complained of an anti-competitive conspiracy that
incidentally encompassed conduct that violated the MRL.
(SC Manufactured, supra, at p. 680, italics added.) The court
acknowledged it was possible claims that do directly engage such
nonlandlord/tenant MRL provisions might arise out of the MRL:
“[T]he case before us does not address a situation involving [the]
specific regulations [that mention entities other than residents and
management].” (Ibid.; see also ibid. [“Thus, as [an] example[ ], we
are not addressing situations involving a broker trying to collect
commissions.”].)
       The Lakeview, BONY, and Household actions all involve
precisely such a situation. Specifically, they require application
of an MRL section addressing nonlandlord/tenant issues and
entities: The guarantee, under section 798.61, subdivision (e)(4)
and section 798.56a, subdivision (e)(1), that a purchaser of a
mobilehome through an MRL abandonment or warehouse lien
sale take title free of any liens or other interests.
       Thus, we read SC Manufactured and related case law as
consistent with our conclusion that an action need not necessarily
involve landlord-tenant issues in order to arise out of the MRL, and
that the Lakeview, BONY, and Household actions arise out of that
law.

            4.    Canyon View is the prevailing party
      Even if the MRL’s attorney fee and costs statute applies to
these actions, it only entitles Canyon View to fees to the extent
Canyon View is the “prevailing party.” (See § 798.85.) The
Household respondents and Lakeview acknowledge Canyon View,
as the party with judgments in its favor, must be considered the
“prevailing party” under section 798.85. The BONY respondents



                                 38
argue that Canyon View is not the prevailing party because
Canyon View did not receive a “net economic recovery,” and because
the BONY respondents never attempted to enforce the rights
the judgment extinguished. We disagree. Section 798.85’s plain
language mandates that the party with a judgment in its favor
be deemed the “prevailing party”: “A party shall be deemed a
prevailing party for the purposes of this section if the judgment
is rendered in his or her favor . . . unless the parties otherwise
agree in [a] settlement or compromise.” (§ 798.85.) The judgments
in all actions were clearly in Canyon View’s favor, and it is the
prevailing party for the purposes of section 798.85.

     B.    Garcia Does Not Prevent the Attorney Fees and
           Costs Canyon View Sought in the Household
           Action
       In denying Canyon View’s motion for attorney fees and
costs in the Household action, the trial court relied not only on
its view that the MRL did not apply, but also on Garcia, supra,
192 Cal.App.4th 1474. The court found that, although “not directly
on point . . . the reasoning and ultimate holding in Garcia [we]re
still applicable.”
       Garcia held that a “plaintiff who obtains a default judgment
by written declaration” is not “entitled to seek statutory attorney
fees by means of a postjudgment motion.” (Garcia, supra,
192 Cal.App.4th at p. 1476.) The trial court found persuasive
Garcia’s reasoning that “it would be absurd to read [the Code
of Civil Procedure] as allowing a party to seek attorney fees by
noticed motion after default judgment has been entered, because
a case in which a defendant’s default has been taken necessarily
has no adversarial quality and the defaulted defendant would have
no right to participate in the motion.” (Id. at p. 1479.)



                                39
       This reasoning does not apply to the Household action.
In the Household action, the court conducted a hearing and
entered judgment “in accordance with the evidence and the law.”
(See Code Civ. Proc., § 764.010 [prohibiting judgments of default
in quiet title actions and requiring a court in a quiet title action
to review “evidence of plaintiff ’s title and hear such evidence as
may be offered respecting the claims of any of the defendants”].)
The Household respondents had the right to appear at the default
prove-up hearing and offer evidence. (See ibid.; see also Factual
and Procedural Summary ante, fn. 13.) Thereafter, pursuant to
portions of the judgment allowing Canyon View to seek attorney
fees via noticed motion, Household received notice of Canyon View’s
fee motion and opposed it. Thus, Household—unlike the defendant
in Garcia—had an express right to continue to participate in a
postjudgment motion for fees and did so, giving the proceedings
the “adversarial quality” lacking in Garcia.
       Household urges that Garcia stands for the broader
proposition that a “case ends when default judgment is entered,”
such that all relief must be provided for before entry of default.
(Garcia, supra, 192 Cal.App.4th at p. 1479.) But that, too, occurred
in the Household action: The judgment provided that Canyon View
would be permitted to move for attorney fees. The court cannot
later fault Canyon View for doing exactly that.
       The trial court thus erred in relying on Garcia as an
additional basis for denying attorney fees in the Household action.




                                 40
      C.    Reasonableness of Attorney Fees
       Because we conclude above that section 798.85 applies
to Canyon View’s requests for attorney fees and costs in the
Lakeview, BONY, and Household actions, and that Canyon View
was a prevailing party under section 798.85 in those actions,
the trial court was required to calculate and award Canyon View
its reasonable attorney fees and costs in those actions. (§ 798.85
[prevailing party “shall be entitled to reasonable attorney’s
fees and costs” (italics added)]; Johns v. Retirement Fund Trust
(1981) 117 Cal.App.3d 113, 116 [“determination of the actual
and reasonable amount of attorney fees is within the discretion
of the superior court”].) We review such calculations for an abuse
of discretion. (Ibid.)
       In its orders denying Canyon View’s requests for attorney fees
and costs under section 798.85, the trial court noted that, even if
the actions did arise out of the MRL and section 798.85 applied, no
amount of attorney fees was reasonable under the circumstances.
       Although a trial court enjoys broad discretion in calculating
what amount of fees and costs is reasonable under the
circumstances, this discretion does not permit a court to summarily
determine, without engaging in an explicit analysis of the specific
work performed or fees requested, that no attorney fees or costs
are appropriate under a mandatory attorney fee provision. (See
Garcia v. Santana (2009) 174 Cal.App.4th 464, 476–477 [in
determining the “reasonable” amount of fees to be awarded under
statute, the trial court must consider specific circumstances and
perform a lodestar analysis]; see also Doppes v. Bentley Motors, Inc.
(2009) 174 Cal.App.4th 967, 1001 [where mandatory attorney fee
statute applied, trial court abused its discretion by awarding no fees
for discovery proceedings].)



                                 41
        Canyon View supported each of its motions with descriptions
of the work performed and detailed attorney invoices. In its
orders, the trial court did not take issue with or even address
any of the specific tasks outlined in this documentation, the hours
spent on them, or the rates charged by Canyon View’s attorneys.
Rather, it summarily concluded that any work on the lawsuit
was “unnecessarily incurred,” based on the parties’ conduct before
and after litigation began or, in the Household action, settlement
amounts paid by other defendants. This is not a valid exercise
of discretion grounded in the law. (See Garcia v. Santana, supra,
174 Cal.App.4th at pp. 476–477 [where “we are unable to determine
whether the court exercised its discretion to balance all of the
relevant factors against each other, or whether the determination
that the amount to be assessed was zero was the result of such
a balance,” the trial court failed to exercise discretion, which
is “ ‘itself an abuse of discretion’ ”]; see also Kyne v. Kyne (1946)
74 Cal.App.2d 563, 571 [“To hold that [attorney] services were
of no value to [prevailing party on appeal]” where it is undisputed
that services were performed “is to disregard both the facts and the
law,” and denial of attorney fees and costs on appeal on this basis
reflected an abuse of discretion.].)
        We share the trial court’s concerns that the proceedings may
have been more extensive than necessary, given that, for example,
proceedings in the Lakeview action continued for several months
after Lakeview filed a post-litigation reconveyance and quitclaim
deed. Nevertheless, in order to properly assess the reasonableness
of the fee amounts requested in light of these concerns, the court
needed to examine the specific work described, determine which
work was unnecessary or unreasonable, and decline to award fees
and costs for that specific work. (See Robertson v. Fleetwood Travel
Trailers of California, Inc. (2006) 144 Cal.App.4th 785, 818–819,


                                 42
citing Ketchum v. Moses (2001) 24 Cal.4th 1122, 1135–1136 [“[O]ur
Supreme Court has held that the lodestar adjustment method is
the prevailing rule for statutory attorney fee awards to be applied
in the absence of clear legislative intent to the contrary.”].) Simply
concluding that any work is unreasonable is inconsistent with
section 798.85’s mandate that, where it applies, the prevailing
party “shall” receive attorney fees and costs. The court’s summary
assessment that any fees or costs incurred in the Lakeview, BONY,
and Household actions were unreasonable thus does not provide a
basis for affirming the lower court’s decision in those cases.17

II.   Denial of Costs Under Code of Civil Procedure
      Section 1032
      A.    Applicable Law and Standard of Review
      Code of Civil Procedure section 1032, subdivision (b),
provides: “Except as otherwise expressly provided by statute, a
prevailing party is entitled as a matter of right to recover costs in
any action or proceeding.” Subdivision (a)(4) defines “prevailing
party” as “includ[ing] the party with a net monetary recovery, a
defendant in whose favor a dismissal is entered, a defendant where
neither plaintiff nor defendant obtains any relief, and a defendant
as against those plaintiffs who do not recover any relief against that
defendant.” (Code Civ. Proc., § 1032, subd. (a)(4).)
      Where, as here, none of these situations applies, and where,
as here, a “party recovers other than monetary relief,” “the
‘prevailing party’ shall be as determined by the court, and . . . the
court, in its discretion, may allow costs or not.” (Code Civ. Proc.,


      17 Givenour conclusion that the Ocwen action did not arise
out of the MRL, we need not consider this alternative basis for
denying attorney fees in the Ocwen action.


                                  43
§ 1032, subd. (a)(4).) Under such circumstances, the court should
“ ‘exercise its discretion both in determining the prevailing party
and in allowing, denying, or apportioning costs.’ ” (Charton v.
Harkey (2016) 247 Cal.App.4th 730, 738 (Charton); Lincoln v.
Schurgin (1995) 39 Cal.App.4th 100, 105.) Costs which may be
awarded to a prevailing party “must be (1) incurred by that party,
whether or not paid; (2) ‘reasonably necessary to the conduct
of the litigation rather than merely convenient or beneficial
to its preparation’; and (3) reasonable in amount.” (Charton,
supra, 247 Cal.App.4th at p. 739; see Code Civ. Proc., § 1033.5,
subd. (c)(1)–(3).)
       We review the trial court’s exercise of its discretion under
Code of Civil Procedure section 1032 for an abuse of discretion.
(Charton, supra, 247 Cal.App.4th. at p. 739.) This standard applies
to both “a trial court’s determination on which costs are reasonably
necessary and reasonable in amount.” (Ibid.)

      B.    Denial of Costs in Ocwen Action
      The trial court’s order granting Ocwen’s motion to strike
Canyon View’s costs relies in part on Code of Civil Procedure
section 761.030, which, in an action to quiet title, modifies Code
of Civil Procedure section 1032’s general rule regarding costs. It
provides that “[i]f the defendant [in a quiet title action] disclaims
in the answer any claim, or suffers judgment to be taken without
answer, the plaintiff shall not recover costs.” (Code Civ. Proc.,
§ 761.030, subd. (b).)
      Code of Civil Procedure section 761.030 does not apply
directly. First, Ocwen demurred, rather than answered. More
importantly, because Ocwen initially argued that deficiencies in
Canyon View’s MRL notices meant Canyon View took the property
subject to Ocwen’s security interest, Ocwen’s demurrer did not



                                  44
“unequivocal[ly]” disclaim interest in the mobilehome. (See, e.g.,
San Mateo Community College Dist. v. Half Moon Bay Limited
Partnership (1998) 65 Cal.App.4th 401, 416–417 [Code of Civil
Procedure section 761.030 did not preclude award of costs where
defendant’s answer contained a “less-than-unequivocal disclaimer”
of interest that still “put [the plaintiff] to [its] proof,” in that
the answer alleged defendants “remained the sole owners of the
interests and rights created by the lease”].)
       Nevertheless, the spirit and intent of this provision—
that a defendant who makes clear its acquiescence to the desired
outcome in a quiet title action should not be forced to bear the
plaintiff ’s costs for that action—is directly applicable. This is
exactly what Ocwen did before Canyon View even filed suit: It
recorded a reconveyance and offered to record other documents
to perfect Canyon View’s title to the home, the very outcome
Canyon View sought through its lawsuit.
       That the Ocwen action falls so squarely within the spirit of
Code of Civil Procedure section 761.030 is a factor the trial court
was entitled to consider in determining whether, under Code of
Civil Procedure section 1032, subdivision (a)(4), it should exercise
its discretion to grant costs. In choosing not to do so, the court
acted “ ‘ “in conformity with the spirit of the law and in a manner
to subserve and not to impede or defeat the ends of substantial
justice.” ’ ” (Walsh v. Kirby (1974) 13 Cal.3d 95, 103.) Accordingly,
we find no abuse of discretion.




                                  45
     C.    Denial of Costs in BONY Action
      We need not address the court’s refusal to award costs under
Code of Civil Procedure section 1032, subdivision (b) in the BONY
action, given our conclusion that Canyon View is entitled to
reasonable attorney fees and costs under the MRL in that action.
Upon remand, the trial court shall address the extent to which
Canyon View should recover its costs under MRL section 798.85.




                                46
                         DISPOSITION
      The court’s orders denying Canyon View’s motions for
attorney fees and costs under the MRL in the Lakeview action,
BONY action, and Household action are reversed. The court’s
order granting the BONY respondents’ motion to strike costs in the
BONY action is also reversed. Upon remand, the trial court shall
determine, in a manner consistent with this opinion, the amount
of reasonable attorney fees and costs to award Canyon View in each
of these three actions. In all other respects, we affirm.
      The Ocwen respondents are to recover their costs on appeal.
      Canyon View is to recover its costs on appeal associated with
the Lakeview action, BONY action, and Household action.
      CERTIFIED FOR PARTIAL PUBLICATION.




                                         ROTHSCHILD, P. J.
We concur:



                 CHANEY, J.



                 BENDIX, J.




                                47